[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter arises out of the respondent's appointment as the Committee of Sale in a foreclosure matter pending in the Middletown Superior Court. According to the stipulation as to the factual background filed by the parties in this matter, the respondent's partner participated in the foreclosure sale in a manner which gave rise to a conflict of interest.
The respondent has acknowledged the applicability of Sections 5.1(a) and 8.4(1) to his conduct. The court agrees with the respondent that no other of the provisions offered by the committee apply. The court finds and concludes that while the respondent could have, in a world without the challenges of loyalty and friendship, reported the problem to the court sooner, he did in fact bring the conflict engaged in by his partner to the court's attention.
In addition, he has made every effort to ensure that no harm has come of the incident. He has suffered a large pecuniary loss, and for him, the drawn out process of this grievance procedure has indeed been the punishment. The matter is dismissed.
ELAINE GORDON JUDGE OF THE SUPERIOR COURT